Citation Nr: 1216968	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-16 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for disability of the left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to October 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decisions by the Columbia, South Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA), which assigned an initial compensable rating for left shoulder disability, effective the day following the Veteran's discharge from service.  In a May 2008 rating decision, the RO increased the rating to 10 percent, effective from the effective date of service connection.  This did not satisfy the Veteran's appeal.


REMAND

The Board notes that at a February 2008 VA examination, the Veteran reported flare ups of his left shoulder disability occurred on a daily basis.  The examiner failed to provide an assessment of the degree of limitation present during flare ups or to explain why such an assessment could not be made.  Therefore, the examination report is not adequate for rating purposes.

The Board further notes that the Veteran was most recently afforded a VA examination to determine the degree of severity of his left shoulder disability in March 2008.  After the RO's most recent consideration of the Veteran's claim, a September 2011 private treatment record was received.  Although the record does not provide sufficient information for rating purposes, it suggests that the Veteran's left shoulder disability has increased in severity since the March 2008 VA examination.  

Moreover, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Virtual VA records show that the Veteran was seen in October 2011 with left shoulder complaints and that he reported that his left shoulder disability had increased in severity over the last two months.  

Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his left shoulder disability.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AMC or the RO should undertake appropriate development to obtain a copy of any outstanding treatment records pertinent to the Veteran's claim.  In addition, it should associate with the claims file a copy of any Virtual VA records, not already of record, that are pertinent to the Veteran's claim.

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's left shoulder disability.  The claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be instructed to provide an assessment of the degree of limitation of motion during flare ups if the Veteran reports experiencing flare ups.  If the examiner is unable to do so, he or she should explain why the assessment cannot be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to the ultimate outcome of this case. 

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

